OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                         AUSTlN
 QmOYemGL‘LLII -            ,               ,
-ATrcr OmlLIKL




                        aerenaant   aavka       the state rindcounty


                      The State ana County rofu:;ed to ccco2t
    suoh a proposition;   howver,     ir, duo oozme of busSmss,
    XIidelrro and Cmeron Co~.tios Xitor Control md I.~~gxovc-
    r:ont %strict   Wz~bar %.nc finaLly acco~%~~d suah a dcd.
    A CCJ~Y~ of this dead is. cncloscd    for your inspoctfon.
                                                  .
                                                       .~..,

                                                                           _     452   .
                        ..      ;


oorabloTOZlL. I:Cirtky,
                      pSz,O2


  fhc cokax3ionors            zo:trt   ~2reoa to vdtbh0latflopronezu-
  tion     of     the t%X.sUit      on thI.3 JxOpartY     Tar   3 lXCl~Oi!Ubl~   .
  IO&h          of tir2c.     YIthic   ti1at tize,    Irl.23lgO end   CaxcPofl
  CodA.            Yatar'Control      amI  I12prOvo:r:snt   District   Ikzbor
  I.:inc hod seourea offcrrz frols Indivia.unla to ~mchase
  all     of the la@iaWlved in tho tr!x omit and tko encloccd
  ma.     Aftor those offers had bcon nubs~Itied to tho
  corsdosiono1~3 Caurt, the Co~missIonors Court aa the
  Tax Asaecsor  i-m3 Collector   mao n pcrsoual exmInstIon
  0f the pronkos    ena were OOtiOfiOanltl; tha >rIco that
  WQO 0frOrO(: fox-th land.      Theg, In turn, cxecutea a
  oonseut to the, sole of tho land in the 3Lt’lio manor as
  is proviaea In Art. 7345b of tli0n; C. 5., 1925, for
  the sale of lznds aoopued by taxing un.Lts by virtue
  of foreclm3ure In aelInqueut,tax      wits.
          'Wiatilgoana &moron Cocmties Yator Control’ &id
  fmgrovc~ent MstrIot~ fkiber .Cino, as Trustee, ereoutoa
  deed0 to the&i progrtiea     to tire oovoral _aurchusera;
  tho Tax Asswsm and Collector       for t!m :;ic,te, the ZmcCs-
  eionsm Court fez the County nocepted theti pro-ratn
  part of the Jw7dUw.j   price  Of t!LIs wa    ana us0a ths
  fm0 to pay the taxes tbnt hua accrtwl agninet the sum
  and Issued tax receLpts covering thi3.proportg up to
  ana IncludIn?, the year 1942.
           Vh6 question now has been raised ,that such
  oalas m?iie void.     T!m State on3 Count;r haa an Interest
  In this proncrty nhdch It aid not Rcqufro by tax fore-
  closure,  r;nd hence   ooMd not sell or a&o0 to f&o sale
  of nhatuvcr Interest     they ha’s acquiroa in o&Id lava by
  virtue of the enclosed deoa, nor cc.ul~ the Tax i~ssassor
  and Collector    agrso to the sale of this ma     for the
  stritc of !i’oxaB*
            fVp.d~r .irt, 1577 Rawle C. S. 1925; arid ~Ynllncc! v.
  City rjf Colc::;nn, 30 ~,?~. (2) 34c; 45 S. 1’. (Zd) 19S,
  it could s:cc;1 to tllo Grit:!r t!lat IQ order fo2 the county
  to coavcy Ito i/:tereot     ID the land aemriboa     In the
  onclos&    do& t-hut Q. spcoiel    coix-:i~elon~r bo a2,,70i1>tt?b
  3nd  tflo laid sold    In ~ccordanco v!ith Art. 1577..
                                                                           453




               “in order to’ acyuirrt t!:o ictwost    6r tho State,
       it SOUN ‘00 11~+08~!lar~to nftl-8 applicntioi~ tc? the G~noral
       I,,$ Wfioe acd grooeed In tho mnner prescribed         by sta-            .
            .
                 nAs you can se8 fro:> the euoloncd Geod, thcro
       am a great nuL%berot picc00 of land that’havo been sold.
       Tho purchasers of this property am very anxious ts Got
       thi3 mttsr    3ottled.. X0 would d::proolate   your advising
       ua at yoar earliesti possible   i802Dllt as to vihethcr or not
       the opinion of this offlco    in regard to this n;atter is
       cosr8ot.~~~
              -‘.,A Subseqknt to   our roooipt of your aald lot&or
  you have sent $3 a aopy ol       the secial  nar~anty doed’ executed
  by the Ycst Toras Abatmct        and Guarauty Coqmuy to oaid Eidalgo
  and Camron Couutieo Xator        Control ana Inprovcmnt  Eistriat
  !:uztbcr Xiuc. ~~.- *
                It Ts our o&-&m     t!mt ths transaction mntioned
   by you, in %Jhioh tho dollnqueut tuzqayor Yost Texas Ahntraot
   and Wuranty Company 003vqysd tho real property lnquirod      .’
   abJut to Hidalgo &ld Cmwron Co*uutios Xator Control and Im-
   provemnt Distriot   Mwber Kina, *gas invalid uud wholly uu;
.’ authorized by low..
                                                                                     !
                 Tho deed in questlo       recitoa   in part that the
  5ctid Zicklgo an& Camrim Comtios         Yatcr   Co;ltrol a03 I:qpovo-
  nont Dintriot   ?:w:ibcr Iiine took the laud iu quoatlon in its
  ownbehalf and us trustm for the St&to of Texas,. tim Couuty
  of Iiidal&o, tho %slaco      Iudops?.~ent Zohaol Xntrict,       acd
  the lldcouch413a     Indcgonddnt School 2i3triat.        ‘Said purported
  dood of conveyance furthar recites         that:
                  “Tim grmtr?o hzxoi:: in ii;3 0311b&elf       of imd
        as trustoa for the other poli?Aoal      sabdivi3:ocs     of the
        Stato of Texas, h.eraiuboforo   aontioned,    nccop.t.3 this
        couvvoyacco subject t.o all taxes of.every hiad aud
        chazaotcr in far02 42 the Stat8 of Toma? t!le County
        of IIi~8l~O) aad the other political      subdivisions    of tho
       -Stata of Ye::hs hcrcLi;boforc  ne;1tior$,    and all other3
,,_. _                        --                                      -------__I.__&.--

                                                                                :.   454        ‘.    ‘//
                                                                                                       I
ILor.orablo Totom
                L. IInrtlcy,              pace l+
                                                                                                       I

                                                                                                       1
     Jxivvi~r,:  th-3pear to            lovy and usswx~ taxes ugainnt
     mid    pm_nert,r,   and           al.1 irl%gatioil Ckx~~as    a&d 80:;8333-
     fiisllts02 SVOYY    killd          tllld ChaSotcr  i!.l PUvO2  OT ilny   .
     cowany, corporation     Or politi.cnl.SUl;LlVi3iOlz   Ck?Vl.jI~
     the ,powar to levy such charge     nhd asssasamto      v:h:oh
     have heretofom    aoorucd a,ginst   said above Eiescribs~i
     traots of~land,   or oithcr of l&m, to the data of
     theso prcsmto,    inoluding  the year I$&2 and all prior
     years, and the fgxntao horein io its ovm behalf ahd
     as .trustee for the other political     subdioislono     of                                     - I
     the Stato of Texas hcrcinbefore     .mutio~ed,    coutracts
     aud &goes to i.rtdcnniZ’y ar.d aavo h~zl.oss     the (crautor                                     Jo
     am4   its      assigns        r.cntiocod   a@mt   tko   pqm9nt   02   a~                          i
       of euoh outntandir& delingient        tsxce,  asaessmuts     and                                I
       chcarges . *’                                                                                   I
              -w’
                  It .ds t&mutary     that a politicdL    subdivision
1lk.o the said. Zidalgo a,ud Camron Couutibs i:ater Control                                            II
aA In?rovo~~~.ont~.,~strict Eu:abborhino is a creature of th8
statutes,    and has only such poiwrs as are d%4e+~tcd to 5.t                                          I
by ths legislative       cnactmouts vrhlch authorize its b&n&.                                         !
                                                                                                       j
 (3oe Dallas County P3voe District        ho. 2 V. Loomy, 103                                          f
Tar. 326, 332; Csburn v. harstcw          :!ard County, Texas,                                         I
brainage District,       239 S. i:. l.034, error refused;    wlnrton                                   I
County ]Irfilnago District     v. Hisbso, U&J-S. 5.. 3Sl; err01                                        i
rorusaa) The ottazptOn tha pazt of said Zidaigo an6                                        .I
                                                                                                       t
Camron Counties Yator Control. and Gxprovgmnt District                                                _I
I!mber Mao to nooogt ,nnid conveyance ih cottlommt              of                                    1,
                                                                                                      i
its om taxes a&ainat the grantor, aud the atto!l?t ,of said
district    to accept said oohveyanou as truotcu for t!le                                             I
skit0Of TOXCi5,~
              th0 COtlnty
                        Of !rudCIi~O,
                                   the :aa.~CO Illdf+
pcndent School DistrIot,   and the lZdcouch-Zlsa Tndcpondant                                          I.
Sohool District  xas v~holly nn ultra vise3 act on the part
of safd Elcalgo end Crmero.:1 Counties Xatcr Control and                                              I
Xf~provczmt            Ku!qbcr K~.IM, ardt was i~vt~li~ and wholly
                 i)ictA.ot


unnuthorizocl by any lag, oithar statutory     or osnstftutional,.                                    /
                                                                               455



    BOnorable Tom L. Hartley,        pq;e   5


    and beyond the aoope of power@ of mid          grantee   to either
    undqrtake or to p8tiom.
                   Furthermore, the power to aamss, lsvy an4
    wlleot   tarsa, uhioh la delegatti  to a taxing unit muoh aa
    ie bald. Mdalgo and Cameron Couatiee Y.&tar Control and
    Ipprovtment Dietriot   Number Nine, in the power to oollsot
    the authorize4 taxen; but the authOrisation    408s not
    wower    it fc aoospt paymentor meid taxem In my m84ia
    other than money.
                  "In the abmnoe of ga,"tory  authorMy            to aoaept
    payment otherwise,  $mm3 8ro NW 1 in ourr8~.*                (380    #
    ~62a8 nm~gr~4~100,    b0ti0n 127, pago 176)
                       "      . The laws ror the   oolleotlo&,or   tarea,
              by lmpllo~tion, at leaat              l reEort,#io  other
              methoda ol’ Oo~eOting                 the 8tatUtQry   method.
                       The 1-40   ln this oama am he14 by a firin lion
              io'n~our-3 payrmnt 0r taxer, an4 the lamd oazmot oreape,
              be destroyed,    Or be holdea,irom   the tax Qolkbotor. The
              taxes  oan be oolleoted    through a judgment ior the #mount
              Ed R rOX8OltWXe       Or the liet~.~ (hrr    Opinion by chief
              Juetice Fly or the San Antonlo Qlslvt of Civil Appeals,
              In oam or SLUIAntonio~a Sa)urban Xpr&gqte4 ?um6 t.
              Buar-Medina-Atasooea      Oountiee Eater tiprovement Dl8-
              trlot Ho. 1, k9 S. W. (24) 511)
                      I , . . The tar: 00~8OtOr ia 7,#te4 With     p0W.X
              to 40 a oertain thing in a oartain Wryt an4 ths      pren-
              orlbed manner ie a negation or other uaotea. . .     .*
              (See Casal4y Southe,stem Crtirrlon Ooinpany to       Duval
              COUUty 8t Id.,    8. W. (24) &L6.!Opiaion by the     CQIlUUiS-
              slon 0r App8ala
                       *In the absence or sta?utorp authority    to aooept
              payment othsxwlse,  taxes are mble       in OUXXMO~.~ ISee
              Bryan v. SuMberg, 5 Ter. i&g; Auatln VW BOX, Cohesion
              or Appeals,  1 s. 3. (Zd) 601, afrirriing   297 9. W. 34l)




P
HOnOrabl8Tom L. Etartley, page 6


                Where the Hldalgo and Cameron Counties %ater
ContrQl arid Improvement Dlrtriot     IJumber Nine by an attempted
s~ls or the land desoribed ia the deed in question reoeived
money tren those who were perporbe4ly purohaslng the same
and then applisd thle money to the payment of tax88 aaeeaaad
a&n&      this land Oi the d8lkiQU8nt    taxpayer, Weet Texas
Abstraot and Guaranty Company, we think the taxes in question
'110X-8in raot paid by the taxpayer 50 rar QB maid money would
liquidate    same.
              w8 rind nothing 5.n the statement or raote~ on
whloh yell request an oplnlon wbioh rhowa that the Oounty
ever aoqulred any interest   in the land; the County an4 3tate
neither appear a8 a grantee in the 4064.    or 00-8,      ii the
Qounty ever 414 aooept the deed to any 0r the lend 0r the
delinquent taxpayer ln auoh way as to aoqulre hgal       title
thereto,  then in order for the Oounty to logally    sell MJJI~,
it wool4 be nsoessary that a oommiasloner be appointed to
make the aale, and that the l&4 be aold by 8aid oomml#rloner
at a publio sale in full oomplianoe with the terms Or Article
1.577 or Vernon’s Annotate4 Cl011 Statutes.

              Said prdoedure would be neoeeeary in order to
divest the Qwnty of my tltle whioh It ha4 aa        04 ln the
land that ie or 80~~8    a8eumfnP the County ha F %fnraot
acquired anf aua& title.
              The Stats or Taxa& the County op,.Hldal@o,
the v:eslaoo Independent &h@01 Bistrlot,    and the X4oouoh-
Elsa Independent School Clatrlot    are eaah and all tree to
disregard the attempted extra-legal    prooa&ire resorted to
by the Bidalgo  and Caas~on Counties Water Control an4 Improre-
ment Witriot   Number Nine for the att5apte4 oollsotlon    of
taxes, and ad    units are all and 8aeh et liberty    to prooeed
with a suit ror the oolleotion   0r m3m8, in aooordanos with
the provlelom~ of' Artlole  7345b or Vernnon’e Annotated Clvll
3tatutee.
                                                             4557

@norable   Tom L. Hartley,   page 7


              As to the altuatlon   in whloh thoae rind them-
selfes, who purohased or attempted to purohase the land in
question from the Hidalgo and Cameron Countlee Kater Oontrol
and Improvement Xstrlot   slumber Nine, ws do not believe that
w shotala tender any advloe.     That 1s a natter oonoemlng
private property rights of' these purohaeers     personal to
themselVeS, end 16 not a matter on whioh this otrloe should
adVl88.
                                  Very truly   your0